Lumpkin, P. J.;
dissenting. The presentment charged that the accused disturbed a congregation of persons lawfully assembled for divine service “at” Concord Church, a Primitive Baptist church, etc. The testimony of all the witnesses was, that no divine services were held at such church on the day the disturbance occurred; that no congregation was assembled at the church on that day for divine services, but that a Baptist association was being held at the time at a bush-arbor, about two hundred yards distant from the' church; that the cursing and fighting with which the accused was charged took place at or near the arbor, and that the congregation disturbed was the one assembled at the arbor. The witnesses all testified that the *755arbor was not at tbe churcb. Their attention was specifically-called to this very matter. I can not undertake to say that they did not know what they were swearing about, or did not mean exactly what they said, especially as there was no affirmative evidence to the contrary of what they swore. No witness testified that the arbor was on land constituting a part of the church grounds or precincts, or that the arbor was at the church, or that the congregation disturbed was assembled at the church. I therefore think that the verdict was contrary to the evidence, and that for this reason the overruling of the certiorari was erroneous.